Citation Nr: 0739755	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-27 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  He attributes this condition to his 
inservice exposure to acoustic trauma.

38 C.F.R. § 3.304(b) provides that the veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  See 38 C.F.R. § 
3.304(b).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and the presumption of soundness arises.  The burden 
then shifts to VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's disability 
was both preexisting and not aggravated by service.  Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

If a preexisting disability is noted upon entry into service, 
the veteran can not bring a claim for direct service 
connection for that disability, but the veteran may bring a 
claim for aggravation of that disability.  In that case, 
section 1153 applies and the burden falls on the veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  

The evidence in this case includes two copies of the 
veteran's service entrance examination in February 1963.  On 
one copy, the hearing portion of veteran's "PULHES" profile 
is recorded as "1."  See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992) (observing that the "PULHES" profile reflects 
the overall physical and psychiatric condition of the veteran 
on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service)).  On 
the other copy, the hearing portion of the veteran's 
"PULHES" profile that had been recorded as "1," has been 
marked out, and handwritten in blue ink as "2."  The 
evidence also includes an undated automatic audiometer report 
(AF Form 164).  This automatic audiometer report appears at 
one time to have been stapled to another document, and 
includes the veteran's name and a military service number.  
However, as pointed out by the veteran, the military service 
number listed on the undated automatic audiometer report does 
not match the military service number noted on the veteran's 
Report of Separation, Form DD 214 and the majority of the 
remaining service medical records, although it does match the 
veteran's dental examination conducted in February 1963, 
prior to that number being changed in handwritten blue ink.  

Under the circumstances of this case, the Board believes that 
additional development is needed.  Specifically, the RO 
should obtain the veteran's service personnel file in hopes 
of bringing clarity to the date of the aforementioned 
automatic audiometer report by determining if and when the 
veteran's military service number was changed.  Additionally, 
the undated automatic audiometer report has not been 
interpreted by an audiologist.  

Accordingly, the case is remanded for the following action:

1. Obtain the veteran's service personnel 
records and associate any records 
obtained with the veteran's claims file.

2.  The veteran's claims file must be 
forwarded to a VA audiologist to 
interpret the findings of the undated 
automatic audiometer report (AF Form 164) 
in the veteran's service medical records.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

